PER CURIAM.
The petition for a writ of habeas corpus to the warden of the State Prison was denied as insufficient on its face. The petition is based on a general allegation of violation of the “Bill of Rights, Articles Four and Six,” and “Bill of Rights, Amendment Fourteen, ‘No State shall make and enforce any law which shall abridge the privileges or immunities of citizens of the United States.’ ” It also quoted, “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, and to have the assistance of counsel for his defense,” and states that “he was denied the right of counsel for his defense.” It does not appear whether there was a jury trial, or a plea, whether the applicant for the writ is old or young, experienced or not, that he was intimidated or friendless. The procedural law relied on is inapplicable to a State court trial. The quotation from the Fourteenth Amendment as to abridging privileges and immunities does not abolish State court prosecutions. The facts are so vaguely stated as not to demand interference by the federal courts with a State convict. We cannot say the district judge erred in refusing the writ.
Judgment affirmed.